REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed March 10, 2020 has been considered. The closest prior art reference is U.S. Patent Application Publication No. 2013/0089622 [Trullinger et al. (Reference 1, cited by Applicants)]. At Table 1, page 131, see Example 526.  For the instantly claimed compound, Table 2, page 17, see Example B1.  The chemical compounds are depicted as follows:
Example 131                                                            Example B1                                                                                      


    PNG
    media_image1.png
    186
    385
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    170
    338
    media_image2.png
    Greyscale
.
	The differences are as follows:   1) the absence of X2 (O) and 2) R5 represents alkenyl versus alkynyl. Based upon these differences, it would not have been obvious to modify the prior art compounds to arrive at the instantly claimed compounds.
Reference U (Bertόk et al) is cited to show alkynyl ether insecticide compounds. At page 383, Table 4, see compounds 23 and 30, respectively.  The framework of these compounds include aromatic carboxamide alkynyl compounds, Ar-Q-R compounds.  There is no motivation to modify these aromatic compounds and X2 radical to arrive at the instant claims.    Accordingly, claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                    /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
06.02.2022